Title: From Thomas Jefferson to Henry Remsen, 8 June 1799
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Monticello June 8. 99.

Your favor of May 23. did not get to hand till yesterday. the price of 11. cents per ℔. for tobo. is so much better than the Richmond price that we have no hesitation to order 10. hogsheads round immediately to your address. mr Jefferson of Richmond will do this, paying freight before it’s departure. for the expences of landing, storage & c be pleased to draw on John Barnes of Philadelphia on my account who will honour it, & will be advised by the next post. you may give any credit, short of Christmas, which may be necessary to encourage the purchaser either as to price or quantity. on such a credit we are entitled to have it considered as old tobo. because it will be old before it is paid for (it is not considered as old till September, & then commands a much higher price than while called new.) this was always allowed me in Philadelphia. I have several times sold my tobo. there to mr Lieper, who has declared to me that it is the very best he ever purchased except one crop once, made on lands adjoining mine, and a merchant who formerly shipped my tobo. to Glasgow has repeatedly assured me that it was considered there generally as the very best crop landed at their wharfs. I have always had at Philadelphia, where it’s quality is known, a dollar a hundred above the market price for the best James river. the purchaser will observe that these tobaccos are marked either T.I. or T.M.R. all of them, and that a part (one half we direct) has the additional mark of P.F. for Poplar Forest, the place where it is made. there is a shade of difference in the quality between the P.F. & the other. mr Lieper gives rather a preference to the other, tho’ no difference has ever been made in the price. the T.I. and the T.M.R. must be placed to separate accounts, the former to mine the latter to my son in law Thomas Mann Randolph, whose tobo. it is. our lands join both here & at Poplar Forest, so that our tobaccos are precisely of the same quality. his & mine will be in the whole about 83,000. weight, to which will be added about 10,000 ?. made on the lands of an adjoining neighbor of the same quality. the red mountain or South-west mountain-lands have been long distinguished in this state, Philadelphia, London and Glasgow as producing the very first quality of the tobaccoes made in this state. I believe it is used for snuff alone. I am persuaded your manufacturers will be glad to become acquainted with it, and possibly we may find a mutual accomodation in furnishing them hereafter.—you mention that by consigning it to you we may save brokerage. it is by no means with this view that I do it. on the contrary I ask you to take as little trouble  as possible with it, employing other hands to do whatever is requisite, so as to take to yourself only the trouble of a general superintendance. if this experiment succeeds we will on your advice ship the residue to N. York, only reserving a right to sell it here in the mean time should our prices become acceptable, as it would not do for us to lose a sale here while we are uncertain whether a good one can be made at New York. I am with great & sincere esteem Dear Sir Your affectionate friend & servt

Th: Jefferson

